Citation Nr: 0508971	
Decision Date: 03/25/05    Archive Date: 04/01/05	

DOCKET NO.  95-22 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder. 

2.  Entitlement to service connection for chronic fatigue 
syndrome (previously claimed as soreness of the joints and/or 
difficulty breathing). 

3.  Entitlement to an increased initial rating for the 
residuals of left acromioclavicular dislocation. 

4.  Entitlement to an evaluation in excess of 10 percent for 
a scar of the right cheek, as the residuals of excision of a 
cyst.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his parents.


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran had a period of active duty for training from 
March 24 to August 24, 1988, in addition to service from 
December 6, 1990 to April 23, 1991 in the Southwest Asia 
Theater of Operations.  Pertinent evidence of record is to 
the effect that the veteran served from December 25, 1990 to 
April 4, 1991 in support of Operation Desert Shield/Storm.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of October 1994, December 1994, and September 1996 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Newark, New Jersey.  The case has since been 
transferred to the jurisdiction of the VARO in New York, New 
York.

For reasons which will become apparent, the issue of 
entitlement to an increased initial rating for the veteran's 
service-connected residuals of left acromioclavicular 
dislocation is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  The VA will 
notify you if further action is required on your part.


FINDINGS OF FACT

1.  The veteran does not currently suffer from, nor does the 
evidentiary record support a diagnosis of, post-traumatic 
stress disorder.

2.  The veteran's service-connected right cheek scar, while 
tender and/or painful, is superficial, and is not currently 
disfiguring.

3.  The evidence fails to reveal a substantiated diagnosis of 
chronic fatigue syndrome.

 
CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 
101(24), 106, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2003).

2.  The criteria for an evaluation in excess of 10 percent 
for a service-connected right cheek scar as the residuals of 
excision of a cyst have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7800, 
7804 (2001 and 2003).

3.  Chronic fatigue syndrome was not incurred in or 
aggravated by military service, nor may such a disorder be 
presumed to have been so incurred.  38 U.S.C.A. §§ 101(24), 
106, 1110, 1117, 1131, (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2003)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Development of the Claim

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  Therefore, 
the AOJ could not have complied with the timing requirement 
as the statute had not yet been enacted.  In Pelegrini, the 
Court noted that, where the initial unfavorable decision was 
rendered prior to the enactment of the VCAA, the AOJ did not 
err in failing to comply with the timing requirements of the 
notice.  However, the Court did note that, in such cases, the 
veteran would still be entitled to "VCAA content-complying 
notice" and the proper subsequent VA process.  See Pelegrini, 
supra.

In the present case, in correspondence of June 2003, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate his claims, as well as 
what information and evidence should be submitted by him, 
what information and evidence would be obtained by the VA, 
and the need for him to submit any further evidence in his 
possession which pertained to his claims.  The veteran and 
his representative were also provided with a copy of the 
appealed rating decision(s), as well as a Statement of the 
Case, and various Supplemental Statements of the Case.  These 
documents provided them with notice of the law and governing 
regulations, as well as for the reasons for the 
determinations made regarding the veteran's claims, and the 
requirement to submit medical evidence establishing 
entitlement to the benefits sought.  By way of these 
documents, the veteran and his representative were also 
specifically informed of the cumulative evidence previously 
provided to the VA, or obtained by the VA on the veteran's 
behalf.  In point of fact, all of the aforementioned 
correspondence informed the veteran of the evidence he was 
responsible for submitting, and what evidence the VA would 
obtain in order to substantiate his claims.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

In accordance with Pelegrini, supra, the Board is of the 
opinion that the RO did not err with respect to the timing of 
the VCAA notice requirement, as the VCAA had not been enacted 
at the time of the decision on appeal.  Moreover, the notice 
provided to the appellant in June 2003 was provided by the 
AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
case was readjudicated, and a Supplemental Statement of the 
Case was provided to the appellant.  In the case at hand, the 
claimant has been provided every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  Accordingly, to decide the appeal 
would not be prejudicial to the claimant.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records and examination reports.  Under the circumstances in 
this case, the veteran has received the notice and assistance 
contemplated by law and adjudication of the claim poses no 
risk of prejudice to the veteran.  See Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA does not 
require remand where VA thoroughly discussed factual 
determinations leading to conclusion and evidence of record 
provides plausible basis for factual conclusions, and where 
development of the evidence was as complete as was necessary 
for a fair adjudication of the claims, because the VCAA had 
not changed the benefit-of-the-doubt doctrine); and Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Factual Background

Information currently on file is to the effect that the 
veteran served with HHC of the 411th Engineering Brigade in 
support of Operation Desert Storm/Shield.  Awards and 
commendations given the veteran include the Southwest Asia 
Service Medal with two Bronze Service Stars, and the Kuwait 
Liberation Medal.

At the time of a service entrance examination in February 
1988, the veteran gave a history of "nervous trouble," 
specifically, stuttering.  A psychiatric evaluation conducted 
as part of that examination was within normal limits, and no 
pertinent diagnosis was noted.

The remainder of the veteran's service medical records are 
negative for history, complaints, or abnormal findings 
indicative of the presence of a psychiatric disorder, 
including post-traumatic stress disorder.  On March 1991 and 
April 1991 examinations, the veteran denied any problems with 
nightmares or trouble sleeping, swollen or painful joints, 
and fatigue.  Also denied were recurring thoughts regarding 
the veteran's experiences during Desert Shield/Desert Storm 
and shortness of breath.

On a Health History form dated in April 1994, the veteran 
denied a history of fatigue, and also denied a history of 
bone and muscle pain, weakness, or stiffness.  In a May 1994 
survey, the veteran reported that he experienced muscle aches 
when he cut down or stopped using heroin or other opioids, 
and fatigue when he cut down or stopped using cocaine.

A VA record of hospitalization covering the period from 
November 1993 to January 1994 reveals that the veteran was 
hospitalized at that time "with post-traumatic stress 
disorder symptoms and depression."  Noted at the time of 
admission was that the veteran had served in the Persian Gulf 
area in 1991, and had been in the United States Army Reserve 
from 1988 to 1993.  Additionally noted was that the veteran 
had been using heroin since 1991, and cocaine since the age 
of 21.  Reportedly, the veteran had last used these 
substances on the date of admission.  The diagnoses noted 
were alcohol, cocaine, and heroin abuse/dependence; rule out 
post-traumatic stress disorder; and rule out depressive 
disorder.

VA records of hospitalization covering the period from April 
to July 1994 show treatment during that time for post-
traumatic stress disorder, and for other problems, including 
substance abuse.  At the time of admission, it was noted that 
the veteran had served in the Persian Gulf from December 1990 
until April 1991 with a land-surveying unit.  Reportedly, 
while serving in the Persian Gulf, the veteran was exposed to 
missile attacks, and witnessed an accident in which a number 
of service members were injured.  According to the veteran, 
he also witnessed a missile attack in which 20 to 30 
servicemen were injured and/or killed.  Reportedly, upon 
returning from the Persian Gulf, the veteran began to 
experience symptoms of post-traumatic stress disorder, 
including nightmares, flashbacks, intrusive recall, anger 
control problems, insomnia, anxiety, and depression.  The 
pertinent diagnosis noted was post-traumatic stress disorder.

On VA dermatologic examination in June 1994, the veteran gave 
a history of excision of a lump from his right cheek in 
February 1994.  Reportedly, at that time, the pathology 
report was consistent with a benign cyst.  According to the 
veteran, his lesion was excised utilizing a lower right neck 
excision which at present was "still a little painful."

On physical examination, there was a 6 by 1 centimeter scar 
with some keloid formation, as well as a .3 by .3 centimeter 
subcutaneous nodule in the area of the right lower jaw.  The 
pertinent diagnosis noted was status post excision of a cyst, 
with residual keloid formation and subcutaneous nodule of the 
right jaw, possibly secondary to resolving fibrotic tissue.

In June 1994, a VA psychiatric examination was accomplished.  
At the time of examination, it was noted that the veteran's 
medical records were unavailable for review.  When 
questioned, the veteran denied any history of a nervous 
condition prior to service.  Reportedly, the veteran had 
served with the 411th Engineering Brigade in the Persian Gulf 
War, and was in Saudi Arabia for a period of four months.  
The veteran stated that, during that time, he was "in a 
combat zone" and was aware of enemy casualties.  In addition, 
the veteran reportedly witnessed the aftereffects of a SCUD 
strike which hit an Army barracks in Al Khobar.  At that 
time, according to the veteran, there were about 30 
casualties, some of them very badly hurt.  According to the 
veteran, his worst stressor occurred in February 1991, at 
which time he witnessed a motor vehicle accident involving 
the severe injury of three soldiers.

On examination, the veteran described symptoms of interrupted 
sleep and night sweats, which occurred in conjunction with 
dreams of his experiences in Saudi Arabia.  Additionally 
noted were problems being in public places, where, according 
to the veteran, he felt "vulnerable."

On mental status examination, the veteran was alert and well 
oriented, with a conventional appearance, and no unusual 
mannerisms or behavior.  His affect was constricted, and his 
mood depressed.  During the course of the examination, the 
veteran expressed some paranoid persecutory ideation.  Also 
evident was some irritability and evasiveness in the 
veteran's responses.  In the opinion of the examiner, the 
veteran was covertly hostile.  Memory and concentration were 
described as intact, though the veteran's insight was poor, 
and his judgment compromised under stress.  The pertinent 
diagnoses were chronic post-traumatic stress disorder; 
alcohol abuse; and substance abuse, opiates, cocaine.

On the general medical examination in June 1994, the veteran 
reported bilateral knee pain.  Examination of the knees 
revealed no objective abnormalities.  His respiratory 
evaluation was normal.  No complaints of fatigue were noted.  

VA outpatient treatment records covering the period from June 
1994 to September 1995 show treatment during that time for 
the veteran's scar, and for various psychiatric problems.

In a rating decision of December 1994, the RO granted service 
connection (and a 10 percent evaluation) for a scar as the 
residual of excision of a cyst from the veteran's right 
cheek.

During the course of an RO hearing in August 1995, the 
veteran and his parents offered testimony regarding the 
nature and etiology of his alleged post-traumatic stress 
disorder, and the current severity of his service-connected 
right cheek scar.  When questioned regarding whether, during 
his period of time in the Persian Gulf, he saw combat, the 
veteran responded "not necessarily combat," though he did 
witness a number of deaths.  See Transcript, page 2.

On VA general medical examination in September 1995, the 
veteran gave a history of post-traumatic stress disorder.  
Also noted was a history of a lipoma which had been removed 
from the veteran's chin.  According to the veteran, following 
this surgery, he had developed a keloid on the resulting 
scar, for which he was undergoing localized steroid therapy.  
The veteran reported a medical history of joint pain mainly 
in the knees, fatigue and headaches.  His presenting 
complaints included shortness of breath, soreness in his 
knees, fatigue, sleep problems, depression, and occasional 
left shoulder pain.  

On physical examination, there was a keloid present 
approximately 3 inches in the right anterior neck.  The 
pertinent diagnoses were keloid following surgery for a 
lipoma in the right anterior aspect of the neck; and status 
post surgery for lipoma.  Objectively, his chest was normal 
and his lung were clear.  Likewise, his musculoskeletal 
system was normal, except for his left shoulder.  Diagnoses 
included chronic fatigue syndrome, etiology undetermined.  

On VA dermatologic examination in August 1996, the veteran 
gave a history of a scar on his right neck secondary to the 
excision of a lipoma in 1994.  Reportedly, since that time, 
the veteran had developed painful keloids on his right neck, 
for which he received monthly treatment in the form of 
intralesional steroids.  According to the veteran, the 
keloids in question kept recurring and interfered with his 
ability to shave.  Also noted was that the veteran had been 
losing time from his job in order to come for therapy.

On physical examination, there was a 6 by 1 centimeter scar 
in the area of the right lateral neck, with a 2.5 by .5 
centimeter keloid alternating with hypopigmented macules in 
the areas injected with intralesional steroids.  The scar was 
described as tender to the touch.  The pertinent diagnosis 
was tender scar of the neck, with keloid formation.

VA outpatient treatment records covering the period from July 
1996 to June 1997 show treatment during that time for various 
psychiatric problems.  In an entry of mid-January 1997, it 
was noted that the veteran had attended the Mental Hygiene 
Clinic, where he had presented with symptoms of post-
traumatic stress disorder.  Also noted was a past history of 
substance abuse, though the veteran had reportedly been free 
of this problem for three years.

On VA dermatologic examination in early May 1997, the veteran 
gave a history of a scar on his [right] neck since 1993 
secondary to the excision of a lipoma.  Reportedly, following 
that surgery, the veteran had developed a hypertrophic scar.  
Though the veteran had received treatment with intralesional 
steroids which improved his condition, the hypertrophic scar 
had reportedly now returned.  According to the veteran, the 
scar was tender, an interfered with his shaving.

On physical examination, there was a 7 by .5 centimeter 
linear hypertrophic tender scar in the area of the veteran's 
[right] neck.  The pertinent diagnosis was disfiguring 
hypertrophic scar.

In correspondence of May 1998, the veteran was asked to 
clarify whether he desired a hearing before the Board in 
Washington, D.C., or before a Travel Board.  The veteran did 
not respond to that request for clarification.

A VA examination from July 1998 noted the veteran complaining 
of migraine and tension headaches.  At that time the veteran 
reported a history of chronic fatigue syndrome and a loss of 
energy and tiredness since the Gulf War time, as well as 
short term memory loss and sleep disorder problems.  
Diagnoses were migraine and tension headaches, mild short 
term memory loss of unknown etiology, sleep disorder, and 
chronic fatigue syndrome.  

On VA psychiatric examination in March 2000, it was noted 
that the veteran's claims folder was available, and had been 
reviewed.  According to the veteran, during Christmas of 
1990, he was stationed in Saudi Arabia.  Reportedly, it was 
there that he was assigned as a land surveyor.  When 
questioned, the veteran described a particularly traumatizing 
incident in which he was playing volleyball with some 
friends, and the barracks "blew up" with some of his friends 
inside.  According to the veteran, this resulted in "dreams 
and nightmares" following the veteran's return from service.  
When further questioned, the veteran stated he could sleep 
only during the day, but not at night.  Reportedly, in 1995, 
the veteran had entered a post-traumatic stress disorder 
program, following which he completed his architectural 
training and obtained a job.  However, due to problems with 
"bad tempers and displays," he eventually left that job.  The 
veteran then obtained his present position with an 
architectural group.  Currently, he continued to attend 
self-help PTSD meetings at the local VA medical facility.  
When questioned, the veteran stated he was not presently 
taking any medications.

On examination, the veteran complained of anger and anxiety.  
Also noted were problems with fatigue.  The veteran did not, 
however, complain of memory problems.  On mental status 
examination, the veteran spoke in a very low and barely 
audible tone.  He was alert and cooperative, with speech 
which was logical and coherent.  The veteran denied crying 
spells, and similarly denied any significant bouts of 
depression or hallucinatory phenomena.  There was no evidence 
of paranoid concern, and the veteran denied any 
confrontations with the law.  He was well oriented, and there 
were no significant deficits in cognitive functioning.  At 
the time of examination, the veteran's conceptual abilities 
were within normal limits.  On the Mississippi Scale for 
Combat-Related post-traumatic stress disorder, the veteran 
received a score of 127.  However, many of the items endorsed 
were common symptoms of other syndromes.  The pertinent 
diagnoses were generalized anxiety disorder; and personality 
disorder, passive-aggressive personality.

In the opinion of the examiner, the veteran suffered 
primarily from a personality disorder.  The examiner noted 
that while the claims folder was replete with references to 
post-traumatic stress disorder, there was no evidence of 
sufficient quality or quantity to justify rendering such a 
diagnosis.  Currently, the veteran was pursuing treatment 
with a leaderless self-help group at the local VA medical 
facility.  He did not require, nor did he express, any desire 
for medication.  Reportedly, the veteran had taken on a new 
job, and was gainfully employed.

On VA dermatologic examination in March 2000, the veteran 
complained of some tightness in the area of his previous 
excision.  Physical revealed two 1-inch healed postoperative 
scars under the right mandibular area, which were reportedly 
markedly tender.  The texture of the scar was smooth, and 
there was no evidence of any ulceration, elevation, or 
depression; nor was there any evidence of tissue loss or 
inflammation.  Noted at the time of examination was that 
there was no disfigurement resulting from the veteran's scar.  
However, there was some painful forward head flexion and 
right lateral flexion apparently related to the veteran's 
excision.  The pertinent diagnosis noted was postoperative 
residuals of right cheek cyst excision, with a tender scar 
and possible cyst recurrence.

On VA neurologic examination, likewise conducted in March 
2000, it was noted that the veteran's claims folder was 
available, and had been reviewed.  When questioned, the 
veteran gave a history of lipoma removal from his right neck, 
followed by subsequent keloid formation, for which he had 
received treatment with injectable steroids with mostly good 
results.  However, the medial most aspect of the scar showed 
some thickening, and had become painful, though without 
erythema, discharge, or local heat.

On physical examination, there was a keloid present over the 
medial transverse area of the veteran's right lateral neck.  
The incision was well healed, and there was no Tinel's.  
Neurologic examination was otherwise normal.  Further 
examination revealed a nontender, mobile, 1-square-centimeter 
mass over the veteran's right lateral mandible.  The 
pertinent diagnoses were painful keloid secondary to prior 
surgery and independent of Gulf War exposure; and sebaceous 
cyst of the right maxillary area, not secondary to military 
service.

The veteran was also scheduled for a chronic fatigue syndrome 
examination.  However, the responses to that examination 
worksheet primarily indicate "not applicable" and indicate 
that the diagnosis is provided on the general medical 
examination.  The general medical examination did not 
diagnose chronic fatigue syndrome.

In April 2003, the veteran was scheduled for an additional VA 
dermatologic and chronic fatigue syndrome examination, for 
which he failed to report.

In March 2004, the veteran was scheduled for a hearing before 
a traveling Veterans Law Judge, for which he failed to 
appear.

Currently of record are unretouched color photographs of the 
veteran's head and neck from 1997, showing evidence of the 
service-connected scar in question.


Analysis

In that regard, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2003).  Service 
connection may additionally be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training, or injury incurred 
or aggravated while performing inactive duty training.  
38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2003).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2003).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.


Service Connection for Post-Traumatic Stress Disorder

Effective March 7, 1997, service connection for post-
traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an inservice stressor, and credible 
supporting evidence that a claimed inservice stressor 
actually occurred.  However, if the claimed stressor is not 
combat-related, the veteran's lay testimony regarding the 
inservice stressor is insufficient, standing alone, to 
establish service connection, and must be corroborated by 
credible evidence.  Dizoglio v. Brown, 9 Vet. App. 164, 166 
(1996); Duran v. Brown, 6 Vet. App. 283, 289 (1994).

In the present case, there is no indication, nor is it 
otherwise alleged that, during the veteran's service in the 
Southwest Asia Theater of Operations, he at any time engaged 
in combat with the enemy.  Moreover, service medical records 
are negative for history, complaints, or abnormal findings 
indicative of the presence of post-traumatic stress disorder.  
While at the time of a service entrance examination prior to 
a period of active duty for training in February 1988, the 
veteran gave a history of "nervous trouble;" this was 
apparently a reference to mild stuttering, and not a 
psychiatric disability.  A psychiatric evaluation conducted 
at that time was, in fact, within normal limits and no 
pertinent diagnosis was noted.  The remainder of the 
veteran's service medical records, including those from his 
period of service in the Persian Gulf, are likewise negative 
for any evidence whatsoever of a post-traumatic stress 
disorder.  In point of fact, during the course of a Southwest 
Asia Demobilization/Redeployment Medical Evaluation in April 
1991, the veteran denied any problems with nightmares or 
difficulty sleeping,nor had he experienced recurring thoughts 
regarding his experiences during Desert Shield/Desert Storm.  
The earliest clinical indication of the possible presence of 
a post-traumatic stress disorder is revealed by VA records of 
hospitalization dated in late 1993 and early 1994, more than 
two years following the veteran's final discharge from 
service, at which time he received a diagnosis of "rule out" 
post-traumatic stress disorder.

The Board acknowledges that, following a VA psychiatric 
examination in June 1994, the veteran did receive a diagnosis 
of chronic post-traumatic stress disorder.  However, at the 
time of that examination, no medical records were available 
for the examiner's review.  Accordingly, the diagnosis of 
post-traumatic stress disorder was in large part the result 
of history provided by the veteran.  See LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  Significantly, following a VA 
psychiatric examination in March 2000 (prior to which the 
veteran's claims folder was available, and reviewed), the 
examiner was of the opinion that the veteran suffered 
primarily from a personality disorder, and that there was "no 
evidence of sufficient quality or quantity" to justify a 
diagnosis of post-traumatic stress disorder.

Based on the aforementioned, and following a full review of 
the pertinent evidence of record, the Board is compelled to 
conclude that the veteran does not, in fact, currently suffer 
from a post-traumatic stress disorder of service origin.  
Accordingly, his claim must be denied.


Service Connection for Chronic Fatigue Syndrome

VA is authorized to pay compensation to any Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability, if the disability became manifest during 
service in the Southwest Asia theater of operations during 
the Persian Gulf War or to a degree of disability of 
10 percent or more prior to December 31, 2006.  Compensation 
is payable under these provisions if by history, physical 
examination, and laboratory tests the disability cannot be 
attributed to any known clinical diagnosis.  A qualifying 
chronic disability means a chronic disability resulting from 
an undiagnosed illness; or a medically unexplained chronic 
multi-symptom illness that is defined by a cluster of signs 
or symptoms, such as chronic fatigue syndrome, fibromyalgia, 
irritable bowel syndrome, or any other disability determined 
by VA to meet these criteria; or any diagnosed illness found 
by VA to warrant a presumption of service connection.  
38 C.F.R. § 3.317 (2004).

"Objective indications of a qualifying chronic disability" 
include both "signs," in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  "Chronic" is defined as a disability 
existing for six months or more, or a disability that 
exhibits intermittent episodes of improvement and worsening 
over a six-month period.  Compensation is not payable under 
these provisions if there is affirmative evidence that an 
undiagnosed illness was not incurred during active duty in 
the Southwest Asia theater of operations.  38 U.S.C.A. § 1117 
(West 2002); 38 C.F.R. § 3.317 (2004).

The Board acknowledges that the September 1995 VA examination 
provided a diagnosis of chronic fatigue syndrome.  However, 
the basis for this diagnosis is unclear, other than the 
veteran's report of fatigue.  In July 1998, a diagnosis of 
chronic fatigue syndrome was again provided, apparently based 
upon the veteran's reported history of fatigue since his 
service in the Gulf War.  However, service medical records 
specifically note the veteran denying fatigue in April 1991.  
In May 2000 the veteran was scheduled for a specialty chronic 
fatigue syndrome examination, to determine whether the 
veteran met six or more of the syndrome's criteria.  The bulk 
of the symptoms resulted in a "not applicable" notation, 
and the diagnoses were to be provided on the general medical 
examination.  That examination did not diagnose chronic 
fatigue syndrome.  

The RO scheduled the veteran for a chronic fatigue syndrome 
examination in April 2003, to permit review of the claims 
file and to clarify whether the veteran, in fact, suffers 
from chronic fatigue syndrome.  The veteran failed to report 
for this examination.  A June 2003 letter and the September 
2003 supplemental statement of the case notified the veteran 
of his failure to report.  At no time subsequently did the 
veteran indicate that he was willing to report for an 
examination on this issue, nor has his representative 
indicated that the veteran was willing to report for an 
examination.  

The "duty to assist is not always a one-way street."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Here, the May 2000 
examination appears to indicate that the veteran does not, in 
fact, suffer from chronic fatigue syndrome.  The records 
diagnosing the disorder provide no support for the diagnosis, 
and appear to have rendered the diagnosis solely based upon 
the veteran's history.  The specific examination to determine 
whether the criteria for a diagnosis of chronic fatigue 
syndrome have been met suggests that the veteran does not 
have the disorder.  As the veteran failed to report for the 
examination to permit review of the claims file, the Board 
finds that the preponderance of the evidence fails to 
establish a current, confirmed diagnosis of chronic fatigue 
syndrome that is supported by objective indicators.  Thus, 
the claim for service connection is denied. 


Increased Rating for a Right Cheek Scar

Turning to the issue of an increased evaluation for the 
veteran's service-connected scar as the residual of excision 
of a cyst from the right cheek, the Board notes that 
disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the Rating Schedule.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2003).

In evaluating the severity of a particular disability, it is 
essential to consider its history, although the regulations 
do not give past medical reports precedent over current 
findings.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. §§ 4.1, 4.2 (2002).  Where entitlement to 
compensation has already been established, and increase in 
disability rating is the issue, the present level of 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).

In the present case, in a rating decision of December 1994, 
the RO granted service connection (and a 10 percent 
evaluation) for a scar as the residual of excision of a cyst 
from the veteran's right cheek, effective from September 20, 
1993, the date of receipt of the veteran's claim.  In 
September 1996, following a routine future examination to 
determine whether the scar had improved, the RO determined 
that no change was warranted in the 10 percent evaluation 
assigned to the veteran's scar.  Thereafter, the veteran 
filed a notice of disagreement with that decision.

The Board notes, effective August 30, 2002, the schedular 
criteria for the evaluation of service-connected skin 
disorders (including scars) underwent revision.  Where a law 
or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeals 
process has been concluded, the version of the law or 
regulation most favorable to the appellant must apply, unless 
Congress or the Secretary provides otherwise, which is not 
the case here.  See VAOPGCPREC 3-2000 (April 10, 2000).  If 
the amendment is more favorable, the Board must apply that 
provision to rate the disability for periods from and after 
the effective date of the regulatory change, and apply the 
prior regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  Id.

In that regard, pursuant to those regulations in effect prior 
to August 30, 2002, a 10 percent evaluation is warranted 
where there is evidence of a moderately disfiguring scar or 
scars of the head, face, or neck.  A 10 percent evaluation 
is, likewise, warranted where there is evidence of 
superficial scars which are tender and/or painful on 
objective demonstration.  A 30 percent evaluation under those 
same regulations requires evidence of a severely disfiguring 
scar or scars of the head, face, or neck, in particular, if 
there is a marked or unsightly deformity of the eyelids, 
lips, or auricles.  38 C.F.R. § 4.118, Diagnostic Codes 7800, 
7804, 7805 (2001).

Under those regulations which became effective August 30, 
2002, a 10 percent evaluation is warranted where there is 
evidence of one characteristic of disfigurement of the head, 
face, or neck, the eight characteristics of disfigurement, 
for the purposes of evaluation, being a scar five or more 
inches (13 or more centimeters) in length; a scar at least 
one-quarter inch (0.6 centimeters) wide at its widest part; 
surface contour of the scar elevated or depressed on 
palpation; a scar adherent to underlying tissue; skin hypo- 
or hyper-pigmented in an area exceeding 6 square inches (39 
square centimeters); abnormal skin texture (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding 6 square 
inches (39 square centimeters); underlying soft tissue 
missing in an area exceeding 6 square inches (39 square 
centimeters); or skin indurated and inflexible in an area 
exceeding 6 square inches (39 square centimeters).  A 10 
percent evaluation is, likewise, warranted where there is 
evidence of a painful superficial scar, a superficial scar 
being one not associated with underlying soft tissue damage.  
In order to warrant a 30 percent evaluation, there would need 
to be demonstrated visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (i.e., the nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or, in the 
alternative, 2 or 3 of the aforementioned characteristics of 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Codes 7800, 
7804 (effective August 30, 2002).

As is clear from the above, the veteran does not currently 
meet the schedular requirements for an increased evaluation 
for his service-connected facial scar.  This is the case 
whether current clinical manifestations of the veteran's 
service-connected scar are considered under either the "old" 
or "amended" version of the regulations governing the 
evaluation of service-connected skin disabilities.  While on 
VA dermatologic examination in August 1996, there was 
evidence of a number of hypopigmented macules in areas 
injected with intralesional steroids, there is no indication 
that the area in question exceeded 6 square inches.  
Moreover, while on recent VA dermatologic examination in 
March 2000, there was evidence of marked tenderness, that 
examination was negative for any ulceration of the scar in 
question, or any tissue loss, elevation, or depression.  
Significantly, at the time of that examination, the veteran's 
scar was described as not disfiguring.

The Board acknowledges that, at the time of the 
aforementioned examination, there was evidence of some 
painful forward and right lateral flexion of the veteran's 
head, apparently due to his service-connected scar.  In an 
attempt to clarify this finding, the veteran was scheduled 
for an additional VA dermatologic examination in April 2003.  
However, as noted above, the veteran failed to report for 
that examination.

The Board notes that the veteran's representative has argued 
for consideration 
of a separate rating for the veteran's facial scar based upon 
tenderness and disfigurement.  However, the most recent VA 
examination fails to show that
the scar is disfiguring, and a separate rating would not be 
warranted.  See Francisco, supra.

Based on a review of the evidence of record, the Board is of 
the opinion that the 10 percent evaluation currently in 
effect for the veteran's service-connected scar is 
appropriate, and that an increased rating is not warranted.  
This is particularly the case given the lack of current 
evidence of disfigurement of the veteran's head, face, or 
neck, or tissue loss/gross distortion or asymmetry of the 
veteran's facial features.  Under the circumstances, the 
claim for increase must be denied.


ORDER

Service connection for post-traumatic stress disorder is 
denied.

Service connection for chronic fatigue syndrome is denied.

An evaluation in excess of 10 percent for a scar as the 
residual of excision of a cyst from the right cheek is 
denied.


REMAND

The Board notes that, based on a review of the evidence of 
record, the veteran was last afforded a VA examination for 
compensation purposes in March 2000, five years ago.  The 
Board is of the opinion that an additional, more 
contemporaneous examination would be helpful in evaluating 
the current severity of the veteran's service-connected 
disability.  Accordingly, such an examination will be 
undertaken prior to a final adjudication of the veteran's 
claim for an increased initial evaluation for his service-
connected left shoulder disability.

In light of the aforementioned, and in deference to the 
request of the veteran's accredited representative, the case 
is REMANDED to the RO for the following actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to March 2000, the date of the 
most recent VA examination for 
compensation purposes, should be obtained 
and incorporated in the claims folder.  
The veteran should be requested to sign 
the necessary authorization for release 
of any private medical records to the VA.  
All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the claims folder.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.

2.  The veteran should then be afforded 
an additional VA examination to determine 
the current severity of his service-
connected left shoulder disability.  All 
pertinent symptomatology and findings 
should be reported in detail and all 
appropriate studies should be performed.

The examiner should identify and describe 
any current symptomatology, to include 
any and all limitation and range of 
motion, as well as functional loss 
associated with pain, weakened movement, 
excess fatigability, incoordination, 
swelling, and deformity or atrophy of 
disuse.  The examiner should additionally 
discuss factors associated with 
disability, such as objective indications 
of pain on pressure or manipulation.  
Finally, the examiner should inquire as 
to whether the veteran experiences 
flareups associated with his service-
connected left shoulder disability.  To 
the extent possible, any additional 
functional loss or limitation of motion 
attributable to such flareups should be 
described.

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner(s) prior to 
completion of the examination(s).  
Moreover, a notation to the effect that 
this record review took place should be 
included in the examination report(s).

3.  The RO should then review the 
veteran's claim for an increased 
evaluation for the service-connected 
residuals of left acromioclavicular 
dislocation.  Should the benefit sought 
on appeal remain denied, the veteran and 
his representative should be provided 
with a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claims 
for benefits since the last SSOC in July 
2003.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


